                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


UNITED STATES OF AMERICA,                  )       CASE NO. 1:19CR251-02
                                           )
                      PLAINTIFF,           )       JUDGE SARA LIOI
                                           )
vs.                                        )
                                           )       ORDER
RONELLE DAVIS,                             )
                                           )
                                           )
                     DEFENDANT.            )

       This matter is before the Court upon Magistrate Judge George J. Limbert’s Report

and Recommendation that the Court ACCEPT the plea of guilty of defendant Ronelle

Davis ("defendant") and enter a finding of guilty against defendant. (Doc. No. 371.)

       On April 24, 2019, the government filed an Indictment against defendant. (Doc.

No. 13.) On October 9, 2019, this Court issued an order assigning this case to Magistrate

Judge Limbert for the purpose of receiving defendant's guilty plea. (Doc. No. 347.)

       On October 18, 2019, a hearing was held in which defendant entered a plea of

guilty to Count 1 of the Indictment, charging Ronelle Davis with Conspiracy to Distribute

and Possess with Intent to Distribute Fentanyl, in violation of 21 U.S.C. Section 846,

841(a)(1), (b)(1)(A); to Count 7 of the Indictment, charging Ronelle Davis with

Possession of a Controlled Substance with the Intent to Distribute, in violation of 21

U.S.C. Section 841(a)(1), (b)(1)(C); and to Count 9 of the Indictment, charging Ronelle

Davis with Conspiracy to Launder Money, in violation of 18 U.S.C. Section 1956(h).

Magistrate Judge Limbert received defendant's guilty plea and issued a Report and
Recommendation ("R&R") recommending that this Court accept the plea and enter a

finding of guilty. (Doc. No. 371.)

       Neither party objected to the Magistrate Judge's R&R in the fourteen days after it

was issued.

       Upon de novo review of the record, the Magistrate Judge's R&R is ADOPTED.

Specifically, the Court finds as follows: that the defendant is competent to enter a plea,

that he understands his constitutional rights, that he is aware of the consequences of

entering a plea, and that there is an adequate factual basis for the plea. The Court further

finds that the plea was entered knowingly, intelligently, and voluntarily. Accordingly, the

defendant's plea of guilty is APPROVED.

       Therefore, the defendant is adjudged guilty of Counts 1,7, and 9 in violation of 21

U.S.C. Section 846, 841(a)(1), (b)(1)(A); 21 U.S.C. Section 841(a)(1), (b)(1)(C); and 18

U.S.C. Section 1956(h). The sentencing will be held on February 12, 2020 at 10:00AM.

        IT IS SO ORDERED.



Dated: December 5, 2019
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE
